Election/Restrictions
Applicant’s election without traverse of the flexible coupling shown in Fig. 4 (Species B) in the reply filed on February 9. 2021 is acknowledged.

Claims 4, 7, 11, 13, 17 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9. 2021.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites the limitation, “the first diaphragm portion obliquely oriented relative to the rotation axis” in lines 7 & 8.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claims 1, 3, 5, 6, 8-10, 12, 14-16, 18, 19 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
Claims 1 & 16 recite the limitation, “the second diaphragm portion is shaped such that the second diaphragm disc dampens the first diaphragm disc when excited at a frequency corresponding to the first diametral response mode.”  Claims 3 & 16 recite similarly with regard to the first diaphragm portion.  However, the specification fails to disclose how to shape the second diaphragm portion 326 so that it necessarily dampens the first diaphragm disc 306 when it is excited at a frequency corresponding to the first diametral response mode 116, or how to shape the first diaphragm portion 314 so that it necessarily dampens the second diaphragm disc 308 when it is excited at a frequency corresponding to the second diametral response mode 128.  The specification merely states, “In certain embodiments, the difference between diametral response mode 316 of first disc 306 and diametral response mode 328 of second disc 308 is selected to dampen system level excitations that can be exerted on flexible coupling 300.”  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claims 6 & 19 recite the limitation, “the first diaphragm portion and the second diaphragm portion are symmetric to one another [wherein the first disc is shaped to have a first diametral response mode and the second disc is shaped to have a second diametral response mode that is different than the first diametral response mode].”  However, the second diaphragm portion 326 is of shape that is necessarily different from (i.e. not symmetrical with) the shape of the first diaphragm portion 314 (see page 8, lines 21-23 and page 13, lines 15-17).  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 9 recites “a maximum thickness of the first diaphragm portion is greater than a maximum thickness of the second diaphragm portion.”  However, the specification contrarily discloses the maximum thickness of the first diaphragm 314 portion is less than the maximum thickness of the second diaphragm portion 326 (see page 13, lines 10-12).  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 10 recites, “a minimum thickness of the first diaphragm portion is greater than a minimum thickness of the second diaphragm portion.” However, the specification contrarily discloses the minimum thickness of the first diaphragm 314 portion is less than the minimum thickness of the second diaphragm portion 326 (see page 13, lines 12-14).  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 18, recites “the first diaphragm portion and the second diaphragm portion have uniform disc thickness variation, wherein the first diaphragm portion and the second diaphragm portion are symmetric to one another [wherein the first disc is shaped to have a first diametral response mode and the second disc is shaped to have a second diametral response mode that is different than the first diametral response mode].”  However, the second diaphragm portion 326 is of shape (i.e. thickness variation) that is necessarily different from that of the first diaphragm portion 314 (see page 8, lines 21-23 and page 13, lines 15-17).  The diaphragm portions 314 & 326 are 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For reasons unknown, claim 16 repeats the limitation, “the second diaphragm portion is shaped such that the second diaphragm disc dampens the first diaphragm disc when excited at a frequency corresponding to the first diametral response mode”.

Claim Rejections - 35 USC § 102
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bestum, NO 19313.  All citations are taken from attached translation.  Bestum discloses a multi-mode flexible coupling (see “elastic flywheel” in title) between a drive member (see “turbine axle” on  by the flexible coupling, comprising: 
a first disc (“flywheel ring” of claim 1 on the left side of the figure) arranged along a rotation axis, the first disc including 
a first radially inner hub portion, 
a first radially outer rim portion, and
a first diaphragm portion extending between the first radially inner hub portion and the first radially outer rim portion, the first diaphragm portion including a thickness tapering (see figure) in a direction toward the first radially outer rim portion; and
a second disc (“flywheel ring” of claim 1 on the right side of the figure) arranged along the rotation axis, the second disc including 
a second radially inner hub portion, 
a second radially outer rim portion, and
a second diaphragm portion extending between the second radially inner hub portion and the second radially outer rim portion, the second radially outer rim portion connected (a) to the first radially outer rim portion,
wherein the first disc is shaped to have a first diametral response mode and the second disc is shaped different (see figure) from the first disc and therefore has a second diametral response mode that is different than the first diametral response mode which limits deformation in the flexible coupling when communicating rotation between the drive member and the driven member connected to one another by the flexible coupling.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies, US 8,235,828.  Davies discloses a multi-mode flexible coupling between a drive member (col. 2, line 57) and a driven member (col. 2, line 59) which are connected to one another by the flexible coupling, comprising: 
a first disc (2) arranged along a rotation axis, the first disc including 
a first radially inner hub portion (21), 
a first radially outer rim portion (217), and
a first diaphragm portion (25) extending between the first radially inner hub portion and the first radially outer rim portion, the first diaphragm portion including a thickness tapering (col. 3, line 29) in a direction toward the first radially outer rim portion; and
a second disc (1) arranged along the rotation axis, the second disc including 
a second radially inner hub portion (11), 
a second radially outer rim portion (119), and
a second diaphragm portion (15) extending between the second radially inner hub portion and the second radially outer rim portion, the second radially outer rim portion connected (a) to the first radially outer rim portion,
wherein the first disc is shaped to have a first diametral response mode and the second disc is shaped different from the first disc (col. 3, lines 39 & 38) and therefore has a second diametral response mode that is different than the first diametral response mode which limits deformation in the flexible coupling when communicating rotation between the drive member and the driven member connected to one another by the flexible coupling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679